Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered December 8, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claims that the prosecutor conducted improper cross-examinations and an improper summation are unpreserved for appellate review (see CPL 470.05 [2]). In the few instances when the defendant did object, he either made only general objections or failed to request a curative instruction when an objection was sustained (see People v Aponte, 28 AD3d 672 [2006]; People v Haripersaud, 24 AD3d 468, 469 [2005]; People v Portalatin, 18 AD3d 673, 674 [2005]). In any event, to the extent that any of the questioning or comments made during summation were improper, any error was harmless (see People v Crimmins, 36 NY2d 230, 237 [1975]; People v Colon, 43 AD3d 951 [2007]; People v Love, 37 AD3d 618, 619 [2007]; People v Frazier, 35 AD3d 759, 759-760 [2006]).
The defendant’s challenge in his supplemental pro se brief to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are unpreserved for appellate review (see CPL 470.05 [2]) and, in any event, are without merit. Miller, J.P., Ritter, Skelos and Covello, JJ., concur.